Citation Nr: 1625293	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-30 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1994 to October 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of the hearing has been associated with the electronic claims file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's degenerative disc disease from L3 to S1 was caused by her service-connected bilateral knee and right ankle disabilities.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, her degenerative disc disease, L3 to S1, was caused by her service-connected bilateral knee and right ankle disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran claims that she has multilevel degenerative disc disease of the lumbosacral spine that was caused by her service-connected bilateral knee and right ankle disabilities.  Specifically, she contends that her altered gait and inability to squat resulted in increased strain on her back and in disability that was first manifested during a December 2009 workplace incident, but actually preexisted that event.

The Veteran's service treatment records include numerous documents detailing bilateral knee and ankle problems, but do not indicate ongoing back problems.  In a July 1996 Report of Medical History prior to separation she denied a history of recurrent back pain.  A contemporaneous Report of Medical Examination included a normal examination of the spine.  As late as in a December 2007 Report of Medical History as part of overseas screening, the Veteran denied a history of recurrent back pain.  The Veteran does not contend that she experienced ongoing back problems from service.  Instead, as noted above, she contends that her service-connected bilateral knee and right ankle disabilities caused her current lumbosacral degenerative disc disease.

Non-service records include a January 1997 VA examination report.  Therein, the Veteran reported that her knees hurt with lifting over 20 pounds.  She had problems with jobs requiring prolonged standing or a lot of ascending and descending stairs.  A December 1998 private treatment record included a denial of back pain.  During a September 1999 VA examination, the Veteran stated that beginning in 1996 she walked with a limp, tending to favor her left leg.  She had difficulty lifting over 20 pounds and was unable to squat, kneel, or crawl due to discomfort.  During a June 2000 VA examination, the Veteran was unable to bend her service-connected right ankle in a normal walking position.  She also reported being unable to squat.

A December 2009 VA emergency room treatment record included the Veteran's report of a 2-day history of back pain.  Two days previously the Veteran was putting boxes away at work without any back pain.  The previous day she had been walking around and experienced sudden onset back pain.  A December 2009 private treatment record noted the Veteran's reports of a December 2009 low back injury with about a one-month history of low back pain with forward bending, which had been minimal and the Veteran had thought nothing of it.

Thereafter, the record includes ongoing treatment for low back problems.  In February and March 2010, the Veteran described a history of low back pain since December 2009 after lifting heavy items while working in a kitchen for a daycare.  A February 2010 VA treatment record attributed the back pain to muscle spasm.  An April 2010 MRI, however, showed multilevel degenerative disc disease and facet arthropathy of the lumbosacral spine, with associated central spinal canal stenosis, and neural foraminal narrowing.  An April 2010 private treatment record indicated that the mechanism of the December 2009 workplace injury was consistent with an exacerbation of a preexisting degenerative disc disease condition.

In a November 2010 statement, the Veteran stated that her service-connected ankle and bilateral knee disabilities prevented her from squatting or using proper body mechanics, which resulted in her using her back instead of her knees to lift items.  The result was severe degenerative disc disease of the lumbosacral spine.  She initially injured her back on the job in December 2009.  She was the cook in a daycare facility and required considerable repetition and standing, bending, and lifting.  Her doctors and physical therapists told her that a preexisting condition was exacerbated by the December 2009 work injury.    

The Veteran was afforded a VA examination in November 2010.  The examiner diagnosed lumbar spine strain and noted that x-rays showed scoliosis of the lumbar spine, but were otherwise negative and that this problem was unrelated to the Veteran's service-connected disabilities but was related to her previous workman's compensation claim.

A June 2011 VA treatment record noted low back pain since 2009 when she was walking at work and her back "went out."  A July 2012 VA treatment record noted scoliosis of the lumbar spine that might be due to muscle spasm or positioning.  

A May 2013 letter from a private physician concluded that based on reasonable medical certainty a December 2009 injury caused structural damage to the meniscal area of both knees and, due to lack of effective medical treatment, resulted in problems with the lumbar spine, specifically degeneration, herniation, and nerve impingement of the intervertebral discs.  

The Veteran was afforded a VA examination in February 2014.  The examiner noted review of the claims file and medical records.  The medical professional concluded that it was less likely than not that the Veteran's back disability was proximately due to or the result of her service-connected bilateral knee and right ankle disabilities.  The examiner noted the May 2013 private physician's letter, but indicated that the letter did not provide sufficient medical evidence to support the conclusions reached.  In addition, although the Veteran had reported limitation in squatting, she received an exemplary landscaping award in Spring 2009, which would have involved squatting.  The multilevel degenerative disc disease was most likely age-related and the medical evidence did not support the conclusion that a chronic abnormal gait or chronic abnormal lifting due to the Veteran's knee disabilities was related to the current back disability.  Moreover, the medical records from the time of the December 2009 injury failed to mention altered lifting due to the Veteran's knees/ankle as a causal or aggravating factor in the development of degenerative disc disease.  

A June 2014 letter from a private physician noted "a long history of lower back pain until the day has come where this very proud woman has come to reveal her pain after living her life with it and trying to remedy her pain enough to keep a smiling face and play a 'superwoman' role."  The letter, however, did not discuss a specific cause of the back problems or a specific time of onset of problems.

In August 2015, the Veteran submitted a "Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire."  The examiner noted review of VA and private medical records.  Therein, the examiner diagnosed multiple back disabilities, including lumbosacral sprain/strain, degenerative disc disease, and radiculopathy.  As to the etiology of the diagnosed disabilities, the examiner concluded that it was more likely than not that the Veteran's back condition was the direct result of service.  The rationale was that her duties as a cook required long periods of standing and the lifting of excessive weight.  In addition, she developed a compensatory gait that resulted in misalignment of the Veteran's hips causing instability of her spine and degenerative disc disease from L3-S1.  Moreover, the examiner concluded that it was more likely than not that her back condition was a direct result of her service-connected knee condition.

A December 2015 statement from the Veteran's representative argued that her military duties as a cook contributed to her current back disability.  Specifically, her in-service duties involving the heavy lifting of equipment and/or food items weighing 50 pounds or more, the constant bending and twisting into awkward positions, and long-distance truck driving during service contributed to her current back disability.

During her May 2016 Board hearing, the Veteran contended that her current back disability was the result of an inability to bend her knees while lifting and, consequently, lifting with her back.  She stated that multiple medical professionals verbally indicated that there was a probable link between her service-connected knees and her back.  The Veteran did have a post-service back injury, in 2009, but testified that she was having problems with her back prior to that injury.  

Thus, there is considerable contradictory evidence of record regarding the effect of the Veteran's service-connected bilateral knee and right ankle disabilities on her lumbosacral degenerative disc disease.  The Board finds the November
 2010 VA examination report conclusion that the Veteran's low back problems were solely the result of the December 2009 workplace injury problematic, given the extensive evidence of a back disability preexisting that injury.  The Board also has considered the February 2014 VA examination report findings that the degenerative disc disease was more likely age-related and citation to the Veteran's receipt of a landscaping award in 2009 as evidence that she was able to squat.  The Board is unconvinced that the receipt of a landscaping award clearly demonstrates that the Veteran was able to squat.  Indeed, she has discussed how she continued to perform her normal activities despite her inability to squat and used improper body mechanics, putting undue strain on her back.  The Board finds this explanation plausible.  The foregoing VA examination report rationale also fails to address the Veteran's numerous reports of an inability to squat extending back many years prior to filing her current claim for benefits.  In addition, there is medical evidence of an abnormal gait and problems with her knees and right ankle causing that abnormal gait.  These objective findings certainly support the VA and private medical opinions discussed above that concluded the Veteran's abnormal gait and inability to squat due to her service-connected knee and ankle disabilities caused her degenerative disc disease of the lumbosacral spine. 

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's current degenerative disc disease from L3 to S1 was caused by her service-connected bilateral knee and right ankle disabilities and, therefore, entitlement to service connection is warranted.  In reaching that conclusion, the Board notes that the claims file also includes diagnoses of scoliosis and lumbar sprain/strain.  The sprain/strain appears to have been an acute injury as a result of the December 2009 workplace injury and has not reoccurred and there is no lay or medical evidence to suggest that the diagnosed scoliosis was caused or aggravated by the service-connected bilateral knee and/or right ankle disabilities.  As such, based on the Veteran's claims and the lay and medical evidence of record the Board concludes that the foregoing represents a complete grant of benefits on appeal.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for degenerative disc disease, L3 to S1, is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


